Citation Nr: 0711597	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-37 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In March 2007, the veteran also submitted additional evidence 
accompanied by a waiver of his right to have this evidence 
initially considered by the RO.  Accordingly, a remand is not 
required.


FINDING OF FACT

The veteran's hypertension was chronically worsened by his 
service-connected PTSD.
 

CONCLUSION OF LAW

Hypertension was aggravated by service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate the 
veteran's claim.  Therefore, no further development of the 
record is required.  Although the record does not reflect 
that the veteran has been provided all required notice with 
respect to the disability-rating and effective-date elements 
of his claim, those matters are not currently before the 
Board and the RO will have the opportunity to provide the 
required notice before deciding those matters.




Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis requires medical 
evidence of a current disability and medical evidence of a 
nexus between the current disability and a service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 
(1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
his hypertension because it was caused or aggravated his 
service-connected PTSD.

There is no persuasive evidence that the veteran's PTSD is 
the cause of his hypertension.  The veteran has submitted 
newspaper and medical articles describing relationships 
between PTSD and hypertension.  The Court has held that a 
medical article or treatise, "can provide important support 
when combined with an opinion of a medical professional," if 
the medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin, supra.  In this case, 
however, the medical text evidence was submitted by the 
veteran and was not accompanied by the medical opinion of a 
medical professional.  For these reasons, the Board finds 
that the articles submitted by the veteran do not contain the 
specificity to constitute competent evidence of the claimed 
medical nexus.  See Sacks, 11 Vet. App. at 317; see Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).

The record does contain a June 2003 report by Dr. M., a VA 
physician, who after reviewing the claims folder and 
conducting a medical literature review, opined that the 
veteran's PTSD is related to his hypertension.  He attached 
medical articles on the issue of the relationship between 
hypertension and military service.  Dr. M. reported different 
factors that contribute to the veteran's hypertension.  He 
opined "that all of the aforementioned factors contribute 
[in] various ways to hypertension.  It is impossible to 
quantify the exact contribution, but my sense is that even if 
he stops smoking, drinking coffee and now abstinent of 
alcohol that he will continue to have hypertension.  Given 
his low GAF score (45 as per Dr. C.'s note), it is quite 
clear that his PTSD is an active issue, and that (more than 
the other three factors in question) more likely plays a 
larger role in elevation of blood pressure in [the veteran's] 
case."  Therefore, Dr. M.'s opinion shows that the veteran's 
service-connected PTSD aggravates his hypertension.  There is 
no conflicting medical opinion of record.

Accordingly, the veteran is entitled to secondary service 
connection for his hypertension because it is aggravated by 
his service-connected PTSD. 


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hypertension as 
secondary to PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


